                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



IN RE: NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION STUDENT−ATHLETE
CONCUSSION INJURY LITIGATION                                                             MDL No. 2492



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −18)



On December 18, 2013, the Panel transferred 1 civil action(s) to the United States District Court for
the Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 988 F.Supp.2d 1373 (J.P.M.L. 2013). Since that time, 132 additional action(s)
have been transferred to the Northern District of Illinois. With the consent of that court, all such
actions have been assigned to the Honorable John Z. Lee.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Illinois and assigned to
Judge Lee.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Illinois for the reasons stated in the order of December 18, 2013, and, with the
consent of that court, assigned to the Honorable John Z. Lee.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:
        Feb 14, 2019



                                                        Jeffery N. Lüthi
                                                        Clerk of the Panel
IN RE: NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION STUDENT−ATHLETE
CONCUSSION INJURY LITIGATION                             MDL No. 2492



                SCHEDULE CTO−18 − TAG−ALONG ACTIONS



 DIST    DIV.      C.A.NO.    CASE CAPTION


INDIANA SOUTHERN

                              MACK v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00249   ASSOCIATION
                              GREEN v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00252   ASSOCIATION
                              MCCANN v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00254   ASSOCIATION
                              ALLEN v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00255   ASSOCIATION
                              CROW v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00256   ASSOCIATION
                              CONWAY v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00258   ASSOCIATION
                              WILLIAMS v. NATIONAL COLLEGIATE
  INS      1       19−00259   ATHLETIC ASSOCIATION
                              THOMPSON v. NATIONAL COLLEGIATE
  INS      1       19−00261
                              ATHLETIC ASSOCIATION
                              HILLIE v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00262   ASSOCIATION
                              LACY v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00263   ASSOCIATION
                              THOMAS v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00264   ASSOCIATION
                              HOUGHTON v. NATIONAL COLLEGIATE
  INS      1       19−00265   ATHLETIC ASSOCIATION
                              STINYARD v. NATIONAL COLLEGIATE
  INS      1       19−00266   ATHLETIC ASSOCIATION
                              COOKE v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00268   ASSOCIATION
                              WILLIS v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00270   ASSOCIATION
                              KERSHAW v. NATIONAL COLLEGIATE
  INS      1       19−00274   ATHLETIC ASSOCIATION
                              KUEHNE v. NATIONAL COLLEGIATE ATHLETIC
  INS      1       19−00277   ASSOCIATION
  INS      1       19−00278
                     DZIUK v. NATIONAL COLLEGIATE ATHLETIC
                     ASSOCIATION
                     NOWELL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00282   ASSOCIATION
                     SHAMSID−DEEN v. NATIONAL COLLEGIATE
INS   1   19−00283   ATHLETIC ASSOCIATION
                     SAMUEL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00284   ASSOCIATION
                     KEO v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00286   ASSOCIATION
                     WALLS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00288   ASSOCIATION
                     WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00289   ASSOCIATION
                     BARTOS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00290   ASSOCIATION
                     KAAEKUAHIWI v. NATIONAL COLLEGIATE
INS   1   19−00292   ATHLETIC ASSOCIATION
                     THORNTON v. NATIONAL COLLEGIATE
INS   1   19−00293   ATHLETIC ASSOCIATION
                     GAGE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00295   ASSOCIATION
                     ELLIS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00296   ASSOCIATION
                     MCGUIRL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00297   ASSOCIATION
                     DUPREE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00298   ASSOCIATION
                     MOON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00299   ASSOCIATION
                     VICKERS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00300   ASSOCIATION
                     LEWIS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00302   ASSOCIATION
                     BUTLER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00304   ASSOCIATION
                     SEALS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00305   ASSOCIATION
                     SAWYER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00306   ASSOCIATION
INS   1   19−00307   FERRARA v. NATIONAL COLLEGIATE ATHLETIC
                     ASSOCIATION
                     GEIST v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00308   ASSOCIATION
                     PORRAS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00309   ASSOCIATION
                     HELU v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00310   ASSOCIATION
                     MILETO v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00311   ASSOCIATION
                     FOLEY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00313   ASSOCIATION
INS   1   19−00314
                     JACKSON v. NATIONAL COLLEGIATE ATHLETIC
                     ASSOCIATION
                     WERTZ v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00315   ASSOCIATION et al
                     HARRIS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00316   ASSOCIATION et al
                     OLIVER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00317   ASSOCIATION et al
                     MARTIN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00318   ASSOCIATION et al
                     SCHROEDER v. NATIONAL COLLEGIATE
INS   1   19−00319   ATHLETIC ASSOCIATION et al
                     BROWN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00320   ASSOCIATION et al
                     CUEVAS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00321   ASSOCIATION et al
                     MEDLEY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00322   ASSOCIATION et al
                     RICKENBACH v. NATIONAL COLLEGIATE
INS   1   19−00323   ATHLETIC ASSOCIATION et al
                     SHOENFELT v. NATIONAL COLLEGIATE
INS   1   19−00324   ATHLETIC ASSOCIATION et al
                     RASMUSSEN v. NATIONAL COLLEGIATE
INS   1   19−00325   ATHLETIC ASSOCIATION et al
                     LUMPKIN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00326   ASSOCIATION et al
                     SMITH v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00327   ASSOCIATION et al
                     KING v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00328   ASSOCIATION et al
                     CAVIGGIA v. NATIONAL COLLEGIATE
INS   1   19−00329   ATHLETIC ASSOCIATION et al
                     DAVIS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00330   ASSOCIATION et al
                     PLEDGER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00331   ASSOCIATION et al
                     PAGE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00332   ASSOCIATION et al
                     PFEIFER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00333   ASSOCIATION et al
                     HEARN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00334
                     ASSOCIATION et al
                     SIMONS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00335   ASSOCIATION et al
                     VAN DRUTEN v. NATIONAL COLLEGIATE
INS   1   19−00336   ATHLETIC ASSOCIATION
                     HAVILL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00337   ASSOCIATION et al
                     BOOKER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00338   ASSOCIATION et al
                     KIVES v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00339   ASSOCIATION et al
INS   1   19−00340
                     THOMPSON v. NATIONAL COLLEGIATE
                     ATHLETIC ASSOCIATION et al
                     HOLLOWAY v. NATIONAL COLLEGIATE
INS   1   19−00341   ATHLETIC ASSOCIATION
                     RUO v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00342   ASSOCIATION et al
                     HORTON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00343   ASSOCIATION
                     HANSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00344   ASSOCIATION et al
                     WHALEN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00345   ASSOCIATION
                     MCGRIER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00347   ASSOCIATION
                     CHARLES v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00348   ASSOCIATION et al
                     FLETCHER v. NATIONAL COLLEGIATE
INS   1   19−00349   ATHLETIC ASSOCIATION
                     JENSEN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00350   ASSOCIATION
                     KEITH v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00351   ASSOCIATION
                     WASIL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00352   ASSOCIATION et al
                     MOORE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00353   ASSOCIATION
                     ALVAREZ v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00354   ASSOCIATION
                     VAN DOREN v. NATIONAL COLLEGIATE
INS   1   19−00355   ATHLETIC ASSOCIATION et al
                     LOTT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00356   ASSOCIATION
                     HURST v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00357   ASSOCIATION
                     STATEN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00358   ASSOCIATION
                     JOHNSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00359   ASSOCIATION
                     MCKINNEY v. NATIONAL COLLEGIATE
INS   1   19−00360   ATHLETIC ASSOCIATION et al
                     PERRY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00361
                     ASSOCIATION et al
                     STROUD v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00362   ASSOCIATION et al
                     KORONKIEWICZ v. NATIONAL COLLEGIATE
INS   1   19−00363   ATHLETIC ASSOCIATION
                     OWENS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00364   ASSOCIATION et al
                     STOWE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00365   ASSOCIATION et al
                     WATSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00366   ASSOCIATION
INS   1   19−00367
                     ALDERMAN v. NATIONAL COLLEGIATE
                     ATHLETIC ASSOCIATION et al
                     DOSS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00368   ASSOCIATION
                     MOORE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00369   ASSOCIATION
                     SWANSON v. NATIONAL COLLEGIATE
INS   1   19−00370   ATHLETIC ASSOCIATION
                     THOMPSON v. NATIONAL COLLEGIATE
INS   1   19−00372   ATHLETIC ASSOCIATION
                     CRAWFORD v. NATIONAL COLLEGIATE
INS   1   19−00373   ATHLETIC ASSOCIATION et al
                     WHITEHEAD v. NATIONAL COLLEGIATE
INS   1   19−00374   ATHLETIC ASSOCIATION
                     BRADWELL v. NATIONAL COLLEGIATE
INS   1   19−00375   ATHLETIC ASSOCIATION
                     KIDD v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00376   ASSOCIATION et al
                     MARKHAM v. NATIONAL COLLEGIATE
INS   1   19−00377   ATHLETIC ASSOCIATION
                     FREEMAN v. NATIONAL COLLEGIATE
INS   1   19−00378   ATHLETIC ASSOCIATION
                     JARMON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00379   ASSOCIATION
                     GARLAND v. NATIONAL COLLEGIATE
INS   1   19−00380   ATHLETIC ASSOCIATION
                     WILLIAMSON v. NATIONAL COLLEGIATE
INS   1   19−00381   ATHLETIC ASSOCIATION et al
                     BROWN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00382   ASSOCIATION et al
                     TAYLOR v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00383   ASSOCIATION et al
                     MCGREGOR v. NATIONAL COLLEGIATE
INS   1   19−00385   ATHLETIC ASSOCIATION
                     BARNA v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00386   ASSOCIATION et al
                     RYCROFT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00387   ASSOCIATION
                     GEORG v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00389   ASSOCIATION et al
                     THORNE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00390
                     ASSOCIATION et al
                     RANDALL v. NATIONAL COLLEGIATE
INS   1   19−00391   ATHLETIC ASSOCIATION et al
                     GRIZZEL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00392   ASSOCIATION et al
                     CLEMENT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00393   ASSOCIATION et al
                     RHODES v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00394   ASSOCIATION
                     PEGROSS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00395   ASSOCIATION et al
INS   1   19−00396
                     HAWKINS v. NATIONAL COLLEGIATE ATHLETIC
                     ASSOCIATION et al
                     EISCHENS v. NATIONAL COLLEGIATE
INS   1   19−00397   ATHLETIC ASSOCIATION
                     FREEMAN v. NATIONAL COLLEGIATE
INS   1   19−00398   ATHLETIC ASSOCIATION
                     RITENOUR v. NATIONAL COLLEGIATE
INS   1   19−00399   ATHLETIC ASSOCIATION
                     WARNER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00400   ASSOCIATION
                     SIMMONS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00401   ASSOCIATION et al
                     HAYES v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00402   ASSOCIATION
                     BLUNT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00403   ASSOCIATION
                     MACKEY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00404   ASSOCIATION
                     GHOLSON v. NATIONAL COLLEGIATE
INS   1   19−00405   ATHLETIC ASSOCIATION
                     CALDWELL v. NATIONAL COLLEGIATE
INS   1   19−00406   ATHLETIC ASSOCIATION
                     FLAMISH v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00407   ASSOCIATION
                     BRANTLEY v. NATIONAL COLLEGIATE
INS   1   19−00408   ATHLETIC ASSOCIATION
                     BOOKER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00409   ASSOCIATION et al
                     BRIGGS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00410   ASSOCIATION
                     TABB v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00411   ASSOCIATION
                     KUNKLE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00412   ASSOCIATION
                     CHAMBLISS v. NATIONAL COLLEGIATE
INS   1   19−00413   ATHLETIC ASSOCIATION
                     KIMBROUGH v. NATIONAL COLLEGIATE
INS   1   19−00414   ATHLETIC ASSOCIATION
                     RIZZO v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00418   ASSOCIATION et al
                     AYLES v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00420
                     ASSOCIATION et al
                     DELTS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00421   ASSOCIATION et al
                     SUNDAY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00422   ASSOCIATION et al
                     DRAKE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00423   ASSOCIATION et al
                     HURD v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00424   ASSOCIATION et al
                     MCCORMICK v. NATIONAL COLLEGIATE
INS   1   19−00425   ATHLETIC ASSOCIATION et al
INS   1   19−00426
                     NEWBERN v. NATIONAL COLLEGIATE
                     ATHLETIC ASSOCIATION et al
                     SCOTT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00427   ASSOCIATION et al
                     SHADWICK v. NATIONAL COLLEGIATE
INS   1   19−00428   ATHLETIC ASSOCIATION et al
                     PHILLIPS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00429   ASSOCIATION
                     BROWN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00430   ASSOCIATION
                     WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00431   ASSOCIATION
                     DAVIS−MOAB v. NATIONAL COLLEGIATE
INS   1   19−00432   ATHLETIC ASSOCIATION
                     BENDITT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00433   ASSOCIATION et al
                     KUNZELMAN v. NATIONAL COLLEGIATE
INS   1   19−00434   ATHLETIC ASSOCIATION et al
                     WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00435   ASSOCIATION et al
                     PIERCE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00437   ASSOCIATION et al
                     MCCALL v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00438   ASSOCIATION et al
                     CROWE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00439   ASSOCIATION et al
                     KECK v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00440   ASSOCIATION
                     LUCOT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00442   ASSOCIATION
                     AVERY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00444   ASSOCIATION
                     HOFFMAN v. NATIONAL COLLEGIATE
INS   1   19−00446   ATHLETIC ASSOCIATION
                     PRESLEY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00447   ASSOCIATION
                     HAILEY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00449   ASSOCIATION
                     DRAKE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00450   ASSOCIATION
INS   1   19−00451   SLACK v. NATIONAL COLLEGIATE ATHLETIC
                     ASSOCIATION
                     BATTLE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00453   ASSOCIATION
                     WILLIAMS v. NATIONAL COLLEGIATE
INS   1   19−00454   ATHLETIC ASSOCIATION
                     KIMBLE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00455   ASSOCIATION
                     RANDOLPH v. NATIONAL COLLEGIATE
INS   1   19−00456   ATHLETIC ASSOCIATION
                     WAGNER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00457   ASSOCIATION
INS   1   19−00458
                     ROBERTS v. NATIONAL COLLEGIATE ATHLETIC
                     ASSOCIATION
                     MOOR v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00459   ASSOCIATION
                     DOVALE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00460   ASSOCIATION
                     DANCE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00461   ASSOCIATION
                     CLEWIS, JR. v. NATIONAL COLLEGIATE
INS   1   19−00462   ATHLETIC ASSOCIATION
                     REEDY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00463   ASSOCIATION
                     FEDERICO v. NATIONAL COLLEGIATE
INS   1   19−00464   ATHLETIC ASSOCIATION
                     WEBSTER v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00465   ASSOCIATION
                     MEGNA v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00466   ASSOCIATION
                     WOODS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00467   ASSOCIATION
                     DAVIS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00468   ASSOCIATION
                     WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00471   ASSOCIATION
                     CAYLOR v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00472   ASSOCIATION
                     MONTGOMERY v. NATIONAL COLLEGIATE
INS   1   19−00473   ATHLETIC ASSOCIATION
                     FOX v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00474   ASSOCIATION
                     CHUINARD v. NATIONAL COLLEGIATE
INS   1   19−00475   ATHLETIC ASSOCIATION
                     MERCHANT v. NATIONAL COLLEGIATE
INS   1   19−00476   ATHLETIC ASSOCIATION
                     ABDULRAHMAN v. NATIONAL COLLEGIATE
INS   1   19−00477   ATHLETIC ASSOCIATION
                     CAMPBELL v. NATIONAL COLLEGIATE
INS   1   19−00478   ATHLETIC ASSOCIATION
                     MARTIN v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00479   ASSOCIATION et al
                     MACLELLAN v. NATIONAL COLLEGIATE
INS   1   19−00480
                     ATHLETIC ASSOCIATION et al
                     ROBERT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00481   ASSOCIATION et al
                     JONES v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00483   ASSOCIATION et al
                     JOHNSON v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00485   ASSOCIATION
                     FONTAINE v. NATIONAL COLLEGIATE
INS   1   19−00486   ATHLETIC ASSOCIATION
                     MORAVEC v. NATIONAL COLLEGIATE
INS   1   19−00487   ATHLETIC ASSOCIATION
INS   1   19−00488
                     SEPANSKI v. NATIONAL COLLEGIATE
                     ATHLETIC ASSOCIATION et al
                     ADAMS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00489   ASSOCIATION et al
                     DUDA v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00490   ASSOCIATION et al
                     PURDIE v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00491   ASSOCIATION et al
                     SCHULTZ v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00492   ASSOCIATION et al
                     ELLIOTT v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00493   ASSOCIATION et al
                     MCMONIGLE v. NATIONAL COLLEGIATE
INS   1   19−00496   ATHLETIC ASSOCIATION
                     YOUNG v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00497   ASSOCIATION
                     WATTS v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00498   ASSOCIATION
                     UDOVICH v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00499   ASSOCIATION
                     FAHY v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00501   ASSOCIATION
                     SMITH v. NATIONAL COLLEGIATE ATHLETIC
INS   1   19−00502   ASSOCIATION
                     LAUBACK v. NATIONAL COLLEGIATE
INS   1   19−00503   ATHLETIC ASSOCIATION
